 Case 3:17-cv-03494-M-BT Document 21 Filed 01/04/19                  Page 1 of 1 PageID 295



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DARRELL W. CRANFILL,                         )
         Petitioner,                         )
                                             )
v.                                           ) No. 3:17-cv-3494-M (BT)
                                             )
LORIE DAVIS, Director, TDCJ-CID,             )
          Respondent.                        )


                                          JUDGMENT

       The Court has entered its Order Accepting the Findings, Conclusions and

Recommendation of the United States Magistrate Judge in this case.

       It is therefore ORDERED, ADJUDGED and DECREED that: (1) Petitioner’s claims

challenging the state habeas corpus proceedings are dismissed for failure to make a substantial

showing of the denial of a federal right; and (2) Petitioner’s remaining claims are dismissed as

barred by the statute of limitations under 28 U.S.C. § 2244(d).

        The Clerk shall transmit a true copy of this Judgment, together with a true copy of the

Order accepting the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, to the parties.

       SO ORDERED this 4th day of January, 2019.
